—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiff’s motion for a discontinuance of the divorce action. "[Discontinuance would work particular prejudice against defendant in that it would result in converting what has otherwise been separate property into marital property upon the commencement of any new proceeding” (Ruppert v Ruppert, 192 AD2d 925, 926; see also, Tucker v Tucker, 55 NY2d 378, 383-384; Kane v Kane, 163 AD2d 568, 571). (Appeal from Order of Supreme Court, Monroe County, Siracuse, J.—Discontinue Divorce Action.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.